DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020, 02/02/2021, 12/09/2021 and 06/17/2022 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph 17 recites “pivot arm 112” should be corrected to “pivot arm 112a”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al. (US 9,598,080 B2) (Fritz hereinafter).
Regarding claim 21, Fritz discloses a computer apparatus (Col. 6, lines 52-64, the control and calculating unit 23 … as a PLC system) comprising:
at least one processor in data communication with a tangible memory storing non-transitory processor executable code for configuring the at least one processor to:
determine a common rotation point associated with a radius in a paving path (Col. 7, lines 20-25, the control and calculating unit 23 also has means for determining the deviation from the desired distance or path of travel 20 of the positions of the reference point 25 which is at the front in the direction of operation and of the reference point 26 which is at the rear in the direction of operation);
determine a first angle associated with a first track of a tool carrier, the first angle defined by a distance of the first track from the common rotation point; steer the first track to the first angle; determine a second angle associated with a second track of a tool carrier, the second angle defined by a distance of the second track from the common rotation point; steer the second track to the second angle; wherein the radius comprises a portion of a path of the tool carrier (Col. 9, lines 20-26; col. 7, lines 32-61).
Regarding claims 22-26, Fritz discloses the apparatus of claim 21, as stated above, where the control and processing unit 23 runs in different steering modes in order to allow the chain drives  17A/17B to follow the predefined and programmed cigar shape (Col. 6, lines 19-51; col. 7, lines 26-51), at any time and position, the angular position of each chain drive 17A/17B is controlled by the control and processing unit 23 accordingly. This results in different steering angles for each of the chain drives; Figs. 3.6-3.9).
Regarding claim 27, Fritz discloses the apparatus of claim 22, as stated above, wherein the processor executable code further configures the at least one processor to: determine a first track function for smoothly altering the angle of the first track from the first angle to carry a tool through a variable radius curve, determine a second track function for smoothly altering the angle of the second track from the first angle to carry a tool through the variable radius curve, determine a third track function for smoothly altering the angle of the third track from the first angle to carry a tool through the variable radius curve (Col. 6, lines 26-51, the cigar shape according to Figs. 3.1-3.11 comprises a constant radius 20B, the control unit 23 is adapted to guide the machine along any desired path and also to correct the angular direction and position at any point based on the GNSS position. This implies the determination of a plurality of different angular positions for each track of the paving machine in any of the GNSS positions in order to allow the machine to follow the predetermined path).
Regarding claim 28, the elements in claim 28 are substantially similar to elements presented in claim 21, except that it sets forth the claimed invention as a method rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claims 29-33, the elements in claims 29-33 are substantially similar to elements presented in claims 22-27, except that they set forth the claimed invention as a method rather than an apparatus and are rejected for the same reasons as applied above.
Regarding claim 34, the elements in claim 34 are substantially similar to elements presented in claim 21, except that it sets forth the claimed invention as a tool carrier rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claims 35-40, the elements in claims 35-40 are substantially similar to elements presented in claims 22-27, except that they set forth the claimed invention as a tool carrier rather than an apparatus and are rejected for the same reasons as applied above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,822,029 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention the limitations are somewhat reworded/rearranged to merely produce the same effect of providing smart steering control for a paving machine to apply one or more tools along a path corresponding to a curved surface.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661